DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 101/20/2021 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-2 and 4-9, the claim elements:
“a data acquisition unit that acquires”
“a position specifying unit that specifies”
“a position specifying model … which outputs”
“a first position specifying unit that specifies”
“a second position specifying unit that specifies”
“a stereo position specifying unit that specifies”
 “the display device displaying” 
claims 1-2 and 4-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraphs 57-58
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuta (US 2017/0120823 A1).

Consider claims 1, 10 and 11, Mitsuta discloses an image processing system comprising: 
a data acquisition unit that acquires a captured image showing a drop target of a work machine in which a transport object is dropped; and (paragraph 7; a plurality of cameras configured and arranged to capture camera images of the surroundings of the dump truck, the plurality of cameras including a rearward camera that is attached to the vehicle body of the dump truck so as to be disposed underneath the vessel of the dump truck and positioned forward of a rear edge portion of the vessel, the rearward camera being configured and arranged such that a rearward camera image captured by the rearward camera includes the rear edge portion of the vessel, an area below the vessel, and an area rearward of the vehicle body)
a position specifying unit that specifies a position of a predetermined part of the drop target shown in the captured image based on the captured image and a position specifying model, (paragraphs 10-11; a horizon line is captured in the rearward camera image, the rear edge portion of the vessel is displayed above the horizon line in the rearward camera image, and the vehicle body outer edge line is displayed below the horizon line in the rearward camera image.)  the position specifying model being a trained model which outputs a position of a predetermined part of a drop target shown in an image when the image is input.  (paragraph 11; a trapezoidal shape is displayed on the rearward camera image, the trapezoidal shape being formed by the vehicle body outer edge line, a pair of reference lines indicating a vehicle width, and a warning line spaced from the vehicle body outer edge line by a prescribed distance in an outward direction)

Consider claim 9, Mitsuta discloses the claimed invention wherein the display device displaying information regarding the position of the predetermined part of the drop target of the transport object specified by the image processing system.  (abstract)

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art Directed to State of Art
Koyachi (“Unmanned Loading Operation By Autonomous Wheel Loader”) is relevant prior art not applied in the rejection(s) above.  Koyachi discloses unmanned and autonomous task including excavating, scooping a pile, hauling and loading it on a dump truck, appearing in the mining work typically. This paper describes on the whole task control that consists of pile position measurement by stereo vision, path planning, path following control, pile excavating control, and loading control.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665